Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5046 Page 1 of 83




                             EXHIBIT 38
           (REDACTED ­ PUBLIC VERSION)
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5047 Page 2 of 83




                                 Exhibit 38 - Page 328
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5048 Page 3 of 83




                                 Exhibit 38 - Page 329
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5049 Page 4 of 83




                                 Exhibit 38 - Page 330
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5050 Page 5 of 83




                                 Exhibit 38 - Page 331
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5051 Page 6 of 83




                                 Exhibit 38 - Page 332
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5052 Page 7 of 83




                                 Exhibit 38 - Page 333
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5053 Page 8 of 83




                                 Exhibit 38 - Page 334
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5054 Page 9 of 83




                                 Exhibit 38 - Page 335
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5055 Page 10 of
                                      83




                                Exhibit 38 - Page 336
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5056 Page 11 of
                                      83




                                Exhibit 38 - Page 337
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5057 Page 12 of
                                      83




                                Exhibit 38 - Page 338
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5058 Page 13 of
                                      83




                                Exhibit 38 - Page 339
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5059 Page 14 of
                                      83




                                Exhibit 38 - Page 340
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5060 Page 15 of
                                      83




                                Exhibit 38 - Page 341
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5061 Page 16 of
                                      83




                                Exhibit 38 - Page 342
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5062 Page 17 of
                                      83




                                Exhibit 38 - Page 343
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5063 Page 18 of
                                      83




                                Exhibit 38 - Page 344
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5064 Page 19 of
                                      83




                                Exhibit 38 - Page 345
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5065 Page 20 of
                                      83




                                Exhibit 38 - Page 346
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5066 Page 21 of
                                      83




                                Exhibit 38 - Page 347
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5067 Page 22 of
                                      83




                                Exhibit 38 - Page 348
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5068 Page 23 of
                                      83




                                Exhibit 38 - Page 349
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5069 Page 24 of
                                      83




                                Exhibit 38 - Page 350
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5070 Page 25 of
                                      83




                                Exhibit 38 - Page 351
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5071 Page 26 of
                                      83




                                Exhibit 38 - Page 352
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5072 Page 27 of
                                      83




                                Exhibit 38 - Page 353
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5073 Page 28 of
                                      83




                                Exhibit 38 - Page 354
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5074 Page 29 of
                                      83




                                Exhibit 38 - Page 355
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5075 Page 30 of
                                      83




                                Exhibit 38 - Page 356
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5076 Page 31 of
                                      83




                                Exhibit 38 - Page 357
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5077 Page 32 of
                                      83




                                Exhibit 38 - Page 358
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5078 Page 33 of
                                      83




                                Exhibit 38 - Page 359
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5079 Page 34 of
                                      83




                                Exhibit 38 - Page 360
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5080 Page 35 of
                                      83




                                Exhibit 38 - Page 361
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5081 Page 36 of
                                      83




                                Exhibit 38 - Page 362
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5082 Page 37 of
                                      83




                                Exhibit 38 - Page 363
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5083 Page 38 of
                                      83




                                Exhibit 38 - Page 364
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5084 Page 39 of
                                      83




                                Exhibit 38 - Page 365
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5085 Page 40 of
                                      83




                                Exhibit 38 - Page 366
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5086 Page 41 of
                                      83




                                Exhibit 38 - Page 367
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5087 Page 42 of
                                      83




                                Exhibit 38 - Page 368
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5088 Page 43 of
                                      83




                                Exhibit 38 - Page 369
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5089 Page 44 of
                                      83




                                Exhibit 38 - Page 370
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5090 Page 45 of
                                      83




                                Exhibit 38 - Page 371
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5091 Page 46 of
                                      83




                                Exhibit 38 - Page 372
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5092 Page 47 of
                                      83




                                Exhibit 38 - Page 373
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5093 Page 48 of
                                      83




                                Exhibit 38 - Page 374
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5094 Page 49 of
                                      83




                                Exhibit 38 - Page 375
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5095 Page 50 of
                                      83




                                Exhibit 38 - Page 376
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5096 Page 51 of
                                      83




                                Exhibit 38 - Page 377
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5097 Page 52 of
                                      83




                                Exhibit 38 - Page 378
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5098 Page 53 of
                                      83




                                Exhibit 38 - Page 379
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5099 Page 54 of
                                      83




                                Exhibit 38 - Page 380
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5100 Page 55 of
                                      83




                                Exhibit 38 - Page 381
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5101 Page 56 of
                                      83




                                Exhibit 38 - Page 382
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5102 Page 57 of
                                      83




                                Exhibit 38 - Page 383
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5103 Page 58 of
                                      83




                                Exhibit 38 - Page 384
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5104 Page 59 of
                                      83




                                Exhibit 38 - Page 385
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5105 Page 60 of
                                      83




                                Exhibit 38 - Page 386
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5106 Page 61 of
                                      83




                                Exhibit 38 - Page 387
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5107 Page 62 of
                                      83




                                Exhibit 38 - Page 388
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5108 Page 63 of
                                      83




                                Exhibit 38 - Page 389
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5109 Page 64 of
                                      83




                                Exhibit 38 - Page 390
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5110 Page 65 of
                                      83




                                Exhibit 38 - Page 391
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5111 Page 66 of
                                      83




                                Exhibit 38 - Page 392
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5112 Page 67 of
                                      83




                                Exhibit 38 - Page 393
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5113 Page 68 of
                                      83




                                Exhibit 38 - Page 394
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5114 Page 69 of
                                      83




                                Exhibit 38 - Page 395
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5115 Page 70 of
                                      83




                                Exhibit 38 - Page 396
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5116 Page 71 of
                                      83




                                Exhibit 38 - Page 397
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5117 Page 72 of
                                      83




                                Exhibit 38 - Page 398
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5118 Page 73 of
                                      83




                                Exhibit 38 - Page 399
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5119 Page 74 of
                                      83




                                Exhibit 38 - Page 400
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5120 Page 75 of
                                      83




                                Exhibit 38 - Page 401
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5121 Page 76 of
                                      83




                                Exhibit 38 - Page 402
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5122 Page 77 of
                                      83




                                Exhibit 38 - Page 403
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5123 Page 78 of
                                      83




                                Exhibit 38 - Page 404
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5124 Page 79 of
                                      83




                                Exhibit 38 - Page 405
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5125 Page 80 of
                                      83




                                Exhibit 38 - Page 406
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5126 Page 81 of
                                      83




                                Exhibit 38 - Page 407
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5127 Page 82 of
                                      83




                                Exhibit 38 - Page 408
Case 3:17-cv-01112-JLS-NLS Document 115-11 Filed 07/08/19 PageID.5128 Page 83 of
                                      83




                                Exhibit 38 - Page 409
